FILED
                           NOT FOR PUBLICATION                              JUL 07 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



E. SANCHEZ, R. SANCHEZ, C.                       No. 09-56913
RODRIGUEZ and S. FIGUEROA,
                                                 D.C. No. 04-CV-09991-ABC-SS
              Plaintiffs-Appellants,

  v.                                             MEMORANDUM *

WILLIAM J. BRATTON, JAMES
CANALES, WESLEY WOO, MIKE
ARAI, RUBEN GONZALEZ, WILLIAM
LANTZ, MAX REDE, ALEX
RONQUILLO, JOE VASQUEZ, PAUL
HIGA, RICHARD SCHUMSKY,

              Defendants-Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                        Argued and Submitted May 5, 2011
                              Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Before: REINHARDT and HAWKINS, Circuit Judges, and COGAN,
      District Judge.**


      Plaintiffs, the parents, grandmother and aunt of then-probationer Oscar

Sanchez (“Oscar”), appeal the district court’s grant, on summary judgment, of

qualified immunity to law enforcement defendants on the illegal search branch of

their claim under 42 U.S.C. § 1983. We affirm.

      On the threshold constitutional question, we reject plaintiffs’ invitation to

depart from binding Circuit law that has consistently recognized no constitutional

difference between probation and parole for purposes of the Fourth Amendment.

Sanchez v. Canales, 574 F.3d 1169, 1174 n.3 (9th Cir. 2009); Motley v Parks, 432
F.3d 1072, 1083 n. 9 (9th Cir. 2005) (en banc). We have already concluded, in the

earlier interlocutory appeal in this case, that both parole and probation conditions

“are categorically sufficient to justify the invasion of privacy entailed by a home

search,” Sanchez, 574 F.3d at 1174, and have likewise already determined, for

qualified immunity purposes, that Knights v. United States, 534 U.S. 112 (2001)

(on which plaintiffs rely here), cannot be read as having clearly established a

requirement of individualized suspicion for warrantless probation searches.




       **
             The Honorable Brian M. Cogan, U. S. District Judge for the Eastern
District of New York, Brooklyn, sitting by designation.
Motley, 432 F.3d at 1084; United States v. Kincaide, 379 F.3d 813, 830 (9th Cir.

2004).

         On the qualified immunity determinations made by the district court, we

affirm on the basis of this Court’s en banc decision in Motley, which resolved a

qualified immunity claim in favor of law enforcement defendants on materially

similar facts. The portion of the record applicable to the district court’s Motley

findings is undisputed and, we conclude, fully supports the district court’s

conclusion that at the time of the search defendants had probable cause to believe

that Oscar was a probationer residing at plaintiffs’ home. Likewise, the district

court took accurate account of the state of suspicionless search law in December

2003 when concluding that defendants did not violate any clearly established right

of plaintiffs.

         Plaintiff Eva Sanchez (“Eva”) also appeals the district court’s grant of

summary judgment in favor of defendants on her civil RICO claim. We affirm.

Without addressing the district court’s decision to “strike” Eva’s declaration, we

conclude that summary judgment was appropriate because, even considering Eva’s

declaration, no reasonable juror could have concluded that Eva was “injured in

[her] business or property.” 18 U.S.C. § 1964 (c).
      Plaintiffs have abandoned their remaining claims by failing to address them

in their opening or reply briefs. Dream Games of Ariz., Inc. v. PC Onsite, 561 F.3d
983, 994-95 (9th Cir. 2009).




            AFFIRMED.